DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Claim 1, in both of lines 2 and 4, the indefinite article “an” should be changed to “a” because the “h” in “hollow” is pronounced and not silent.
Claim 11, in both of lines 2 and 5, the indefinite article “an” should be changed to “a” because the “h” in “hollow” is pronounced and not silent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 7, “and having an inner threading” lacks support and would not be functional.
Claim 11, lines 9-10, “and to the inner threading of the outer member” lacks support and would not be functional.
According to the Description (para. 0171), including the incorporation by reference of published patent applications 2016/0175106 and 2018/0021147, the gear is rotatably mounted to the outer member (see, e.g., drawings in the present application and description thereof, and, e.g., application 2018/0021147, para. 0028), which is how it will be treated for purposes of examination. The gear is not threadingly coupled to inner threading of the outer member. First, there is no inner threading on the outer member, as this is neither disclosed nor supported. Second, the gear is rotatably coupled to the outer member in the drawings and description. Third, the inner threads of the gear engage the outer threads of the inner member. Therefore, this would not be a functional arrangement, at least as presently disclosed and supported. 
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 is identical to claim 3 and should be canceled or amended to properly further limit a parent claim.
	Appropriate correction is required. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (hereinafter “Howard”; 2016/0175106).
Regarding claim 1, Howard discloses a corpectomy implant 1000 (Fig. 11B) comprising: 
an inner cylindrical member 1012 defining a hollow inner chamber (para. 0041) and having a first end plate 1020 adapted to engage a surface of a first vertebral body;
an outer cylindrical member 1014 defining a hollow inner chamber and having a second end plate 1062 adapted to engage a surface of a second vertebral body, the outer cylinder telescopingly receiving the inner member;
a gear 1016 coupled to both the inner and outer members and adapted to translate the inner member relative to the outer member (para. 0110);
a porous structure such as demineralized bone matrix or bone chips (para. 0041) disposed in the inner chamber of the inner cylindrical member, a hollow area, for encouraging bone growth (id.).
Regarding claim 8, the end plates, e.g., 26, have an opening 36 through which the graft material (supra) is received (para. 0047 and Fig. 1A).
Regarding claim 9, the inner member 1012 includes outer threads that engage with inner threads of the gear 1016 (Fig. 11B and para. 0110).
Regarding claim 10, the inner member 1012 includes outer threads that engage with inner threads of the gear 1016 (id.); and
the gear 1016 is positioned between an outer wall of the inner cylindrical member 1012 and an inner wall of the outer cylindrical member 1014 (Fig. 11B and para. 0110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, 6, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (hereinafter “Howard”; 2016/0175106) in view of Frey et al. (hereinafter “Frey”; 2017/0135706).
Howard discloses the claimed invention, including configuring porous material in hollow portions of the implant to promote bone ingrowth (supra), but does not explicitly teach the porous structure being a 3D printed porous lattice structure modeled after the bone structure of a patient and having interconnected pores, a porosity of approximately 70%, and a randomized or repeating pattern. 
Frey teaches that implants can be provided with a structure for promoting bone ingrowth (para. 0063) comprising a 3D printed porous lattice structure (id. and, e.g., Fig. 55B) modeled after the bone structure of a patient (Fig. 2), and having interconnected pores in a randomized pattern (e.g., Figs. 55E and 55F) and/or repeating pattern (e.g., between threads of an implant), and a porosity of approximately 70% (para. 0064; between 30% and 80%). This configuration aids in osteointegration of the implant (para. 0063). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the porous structure as a 3D printed porous lattice structure modeled after the bone structure of a patient and having interconnected pores, a porosity of approximately 70%, and a randomized and/or repeating pattern, in view of Frey, to aid in osteointegration of the implant.
It is noted that claim 11 tracks claim 1 except for the additional unsupported structure limitations (inner threads on the outer member, etc.; see Claim Rejections 35 USC 112, above) and the 3D printed porous structure disposed in the implant, which feature has been discussed above. 
Regarding claim 14, it is noted that the end plates, e.g., 26, have an opening 36 through which the graft material (supra) is received (para. 0047 and Fig. 1A).
Claims 4, 7, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (hereinafter “Howard”; 2016/0175106) in view of Frey et al. (hereinafter “Frey”; 2017/0135706), as applied above, and further in view of Dietzel et al. (hereinafter “Dietzel”; 2017/0119543).
The device of the combination of Howard and Frey discloses the claimed invention (as set forth above) except for explicitly reciting a pore size of 300-800um in diameter. However, it is noted that Frey discloses that any desired pore size can be used, including pore sizes conforming to that of the patient’s anatomy.
Dietzel discloses an implant, e.g., 100 (Fig. 1A) and teaches that a porous structure thereof can comprise pores ranging from 400-700um in diameter to promote bone and tissue ingrowth (para. 0067). 
Therefore, given the teachings of Dietzel that pores can comprise the almost identical range of 400-700um in diameter, and given the teachings of Frey that any desired pore size can be used including pore sizes conforming to that of the patient’s anatomy, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the pore size to be in a range from 300-800um in diameter, as desired, in view of Dietzel, to promote bone and tissue ingrowth and conform to the pore size of the patient’s anatomy. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773